Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-50 are now pending in the application under prosecution and have been examined. Claims 1-20 have been canceled by applicant’s preliminary amendment.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10,452,268.  Although the claims at issue are not identical, they are not patentably distinct from each other because: claims 1-20 of US Patent 10,452,268 anticipate claims 1-20 of the instant application
As an example: 

This is a nonstatutory double patenting rejection.

Claim 9 (10,452,268)
Claim 21 (Application)
An object memory fabric comprising: a plurality of object memory modules, each object memory module comprising a Dual Inline Memory Module (DIMM) installed in a server, each DIMM further comprising object storage storing one or more memory objects, memory object meta-data, and a memory module object directory, wherein: each memory object and/or portion of memory objects is created natively within the object memory module and is a managed natively by the object memory module at a single memory layer without distinction between memory and storage; and the memory module object directory indexes memory objects and/or portions of memory objects within the object memory module; and a hierarchy of object routers communicatively coupling the plurality of object memory modules, wherein at least one object router of the hierarchy of object routers comprises a Peripheral Component Interconnect (PCI) card installed in the server, wherein each object router of the hierarchy of object routers maintains an object cache state for at least one of the memory objects and/or portions of memory objects contained in object memory modules below the object router along a line of descent in the hierarchy stemming from the object router and wherein the hierarchy of object routers process requests to and from the object memory modules below the object router along the line of descent in the hierarchy based at least in part on the object cache state.
A multi-node object memory fabric: a plurality of hardware-based processing nodes each hardware-based processing comprising: one or more memory modules storing one or more memory objects and providing an instruction set through which the one or more memory objects are accessed and managed, wherein: each memory object is created natively within the memory module through an object name space of the object memory fabric using the instruction set, each memory object is managed by the memory module at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, each memory object of the one or more memory objects comprises memory object data and memory object metadata, and wherein the memory object metadata of each memory object defines one or more triggers for the memory object that specify one or more instructions of the instruction set to be executed by any object memory module of the plurality of hardware-based processing nodes when the respective memory object is located at the respective object memory module and accessed as part of the respective object memory module processing one or more requests.


Claim 1 (10,452,268)
Claim 34
A hardware-based processing node of an object memory fabric, the processing node comprising: a memory module storing one or more memory objects and providing an instruction set through which the one or more memory objects are accessed and managed, wherein: each memory object is created natively within the memory module through an object name space of the object memory fabric using an instruction of the instruction set, each memory object is managed by the memory module at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, each memory object of the one or more memory objects comprises memory object data and memory object metadata, and the memory object metadata of each memory object defines one or more triggers for the memory object that specify one or more instructions of the instruction set to be executed by any object memory module of a plurality of hardware-based processing nodes when the respective memory object is located at the respective object memory module and accessed as part of the respective object memory module processing one or more requests.

A hardware-based processing node comprising: an object memory module comprising a Dual Inline Memory Module (DIMM) installed in a server and further comprising object storage storing one or more memory objects and memory object meta-data, wherein each memory object and/or portion of memory objects is created natively within the object memory module and is a managed natively by the object memory module at a single memory layer without distinction between memory and storage; and an object router communicatively coupled to the object memory module, wherein the object router comprises a Peripheral Component Interconnect (PCI) card installed in the server, wherein the object router maintains an object cache state for at least one of the memory objects and/or portions of memory objects contained in the object memory module, wherein the object memory module is below the object router along a line of descent in a hierarchy stemming from the object router and wherein the object router processes requests for memory objects made to the object memory module for memory objects stored in the object memory module and made by the object memory module for memory objects stored in an object memory fabric based at least in part on the object cache state.


Claim 18 (10,452,268)
Claim 47 (Application)
A method for storing and managing one or more memory objects in an object memory fabric, the method comprising: storing one or more memory objects and memory object meta-data in object storage of an object memory module comprising a Dual Inline Memory Module (DIMM) installed in a server, wherein each memory object and/or portion of memory objects is created natively within the object memory module and is a managed natively by the object memory module at a single memory layer without distinction between memory and storage; maintaining, by an object router communicatively coupled to the object memory module, an object cache state for at least one of the memory objects and/or portions of memory objects contained in the object memory module, wherein the object router comprises a Peripheral Component Interconnect (PCI) card installed in the server and wherein the object memory module is below the object router along a line of descent in a hierarchy stemming from the object router; and processing by the object router requests for memory objects made to the object memory module for memory objects stored in the object memory module and made by the object memory module for memory objects stored in an object memory fabric based at least in part on the object cache state.
A method for storing and managing one or more memory objects in an object memory fabric, the method comprising: creating natively, through an object name space of the object memory fabric, one or more memory objects within a memory module based on instructions of an instruction set of the memory module; and managing by the memory module the one or more memory objects at a single memory layer through the object name space of the object memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein each memory object of the one or more memory objects comprises memory object data and memory object metadata, wherein the memory object metadata of each memory object defines one or more triggers that specify one or more instructions of the instruction set to be executed by any object memory module of a plurality of hardware-based processing nodes when the respective memory object is located at the respective object memory module and accessed as part of the respective object memory module processing one or more requests.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 0028437 A1 (HERZENBERG et al) teaching directory access protocol as a means to both uniquely identify materials and to store within the directory itself data related to the materials utilizing  directory access protocol as the basis for XML name spaces for scientific data to facilitate data interchange and viewing using directory services and protocols.
US 8,484,259 (MAKKAR et al) teaching network storage server system including a distributed object store and a metadata subsystem storing metadata relating to the stored data objects and allowing data objects to be located and retrieved easily via user-specified search queries.
US 2015/0234885 (Weinstein et al) teaching methods and systems for comparing sets of files using signatures, being an audit system to compare a first plurality of signatures representing element information for a first file hierarchy to a second plurality of signatures representing element information for a second file hierarchy.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136